United States Court of Appeals
                                                             Fifth Circuit
                                                          F I L E D
                UNITED STATES COURT OF APPEALS
                                                          August 28, 2007
                        FIFTH CIRCUIT
                                                      Charles R. Fulbruge III
                                                              Clerk
                         No. 07-30161
                       Summary Calendar


                    KAREN ROBISON WOODARD,

                                             Plaintiff-Appellant,

                            versus

              H. LYNN JONES II, Successor to James
           Andrus as Clerk of the Court for the 14th
         Judicial District Court, Parish of Calcasieu,

                                              Defendant-Appellee,

    DELLA GASTZKE; MICHAEL WAGNER; PAUL FOUNTAINE; CAROLINE
SPENCER; EARL PANIA; THOMAS ROQUE; LATIYA SMITH; CONRAN FRICKE;
  MARY DONNA ANTEE; JENNIFER GUILLORY; BILLY CHARLES HERRMANN,

                                          Plaintiffs-Appellants,

                            versus

   LOUISIANA CLERK OF COURT ASSOCIATION; ROBERT T. BAROUSSE,
         In His Official Capacity as Clerk 15th Judicial
     District Court Acadia Parish; GERALD W. HARRINGTON, In
  His Official Capacity as Clerk 33rd Judicial District Court
        Allen Parish; KERMIT A. BOURQUE, In His Official
    Capacity as Clerk 23rd Judicial District Court Ascension
  Parish, also known as Hart Bourque; DARLENE LANDRY, In Her
        Official Capacity as Clerk 23rd Judicial District
                    Assumption Parish; ET AL.,

                                             Defendants-Appellees.


         Appeal from the United States District Court
             for the Western District of Louisiana
                  (2:03-CV-2098; 2:06-CV-257)
Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     For this interlocutory appeal under Federal Rule of Civil

Procedure 54(b), appellants challenge a partial summary judgment

against their putative 42 U.S.C. § 1983 class-action claims.

     This consolidated action claims putative class members were

overcharged for civil filing fees by clerks of courts in Louisiana

parishes where they filed civil actions.   Violations of Louisiana

statutes setting filing fees and deprivation of constitutional

rights are claimed.

     Partial summary judgment was awarded on two bases:    seven of

the state actions underlying the claims were prescribed by state

law; and punitive damages were not available against the clerks of

court because they were sued in their official capacity.

     A summary judgment is reviewed de novo. E.g., Todd v. AIG Life

Ins. Co., 47 F.3d 1448, 1451 (5th Cir. 1995).     Such judgment is

proper if the summary-judgment evidence “show[s] that there is no

genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law”.   FED. R. CIV. P. 56(c);

see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50

(1986).   In making this determination, we draw all reasonable



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                2
inferences in favor of the non-movant.     Id. at 255.    Conclusory

allegations and naked assertions, however, are not sufficient to

defeat a motion for summary judgment.    Fontenot v. Upjohn Co., 780
F.2d 1190, 1195-96 (5th Cir. 1986).

     Essentially for the reasons stated by the district court, the

partial summary judgment was proper.    Concerning prescription, the

constitutional torts claimed are most similar to a general tort

under Louisiana law, which has a one-year prescriptive period.   Bd.

of Regents of the Univ. of the State of New York v. Tomanio, 446
U.S. 478, 483 (1980) (because 42 U.S.C. § 1983 lacks its own

prescriptive period, federal courts apply that of the most analogous

state-law cause of action); LA. CIV. C. ART. 3492 (providing one-year

prescription for general torts).

     Summary judgment for punitive damages against the clerks of

court was proper because such damages would necessarily be paid from

clerk of court funds.   See City of Newport v. Fact Concerts, Inc.,

453 U.S. 247, 267-71 (1981).

                                                          AFFIRMED




                                   3